





 

MOBILE APP DESIGN AGREEMENT




Set forth this 6 day of October 2014, this agreement (“Agreement”) is entered
into

between Mouse LLC, known for the purpose of this Agreement as “Client,” and
Myriad

Interactive Media Inc., hereafter known as “Designer.” The Agreement refers to
the

following website design project(s) (hereafter referred to as “Work”):










SERVICES

Detailed description of the project(s) that applies to this Agreement is:

 

Scope of work: Graphic Design Service Type




Launch Screen, Intro & LOGO Screen

Design

Interactive Map Design(s) Included

News Feed Screen(s) Included

Twitter Feed Screen(s) Included

Disease Alert Screen Included




Disease Proximity Screen

Included

Symptoms, Info, Faq’s, History Screens Included

Disease Growth / Death Screens Included

About / Contact (If applicable) Included




Myriad Interactive Media Inc. will provide the following consulting and
production services to

Mouse LLC during the Term (the “Services”): (a) Myriad will complete full design
reviews

on all its graphic design production where the Company is involved in order to
ensure that

the future mobile application development results in the necessary number of
solid

scaleable code efficient and compliant reference builds to be adapted across
various










Page 1 of 4





generic browsers and platforms within the iOS mobile environment; (b) Myriad
will undertake

the future development of the graphic design element(s) by utilizing the
creatives designed

by Myriad on a mutually agreed upon creative delivery schedule after the graphic
design

process.




Myriad will not own any rights to any designs related to the disease tracking
(DTE) platform




The parties will issue a mutually acceptable joint press release announcing that
the design

and future mobile application were developed by Myriad, and will work together
to issue

future press releases related to any other Applications developed using the
Technology (if

applicable). The parties shall work together to issue publicity and general
marketing

communications concerning their relationship under this Agreement, as well as to
release a

mutually beneficial case study. Solely for the purpose of marketing and
promoting the

relationship under this Agreement, each party hereby grants to the other party
the right to

use and display its trade-marks, logos and trade names for the sole purpose of
marketing

and promoting the relationship under this Agreement, subject to compliance by
the other

party with such party’s trade-mark guidelines as provided from time to time.
Neither party

shall issue such publicity and general marketing communications concerning their

relationship under this Agreement without the prior written consent of the other
party of the

form of such usage (not to be unreasonably withheld or delayed). Neither party
shall

disclose the terms of this Agreement to any third party other than its outside
counsel,

auditors, and financial and technical advisors, except as required by law or
pursuant to a

non-disclosure agreement containing confidentiality obligations at least as
restrictive as

those contained in Article 10 of the Standard Terms and Conditions.




Each of the parties agrees that it will not make or permit any representation
about the other

party’s products and/or services except as expressly authorized by such party.
Except as

set out in this Agreement, neither party has any actual, apparent, express or
implied

authority to make or permit any representation, warranty, contract or commitment
on behalf

of the other party.




The parties acknowledge and agree that the relationship under this Agreement
shall be non-

exclusive and that either party shall be permitted to enter into a similar
arrangement or

agreement with any other party without restriction. This Agreement does not
create any

agency or partnership relationship.




This Agreement may be signed by facsimile and in counterpart originals, which
collectively,

when each of the Parties have signed a counterpart, shall have the same legal
effect as if all

signatures had appeared on the same physical document.




Except as expressly stated herein, nothing in this Agreement constitutes a grant
by either

party of any license or other right (whether express or implied) to any of the
other party’s













Page 2 of 4





technology or intellectual property. All rights not expressly granted hereunder
are reserved

by each party.




This Agreement shall be governed by and construed in accordance with the laws of
the

State of Delaware.







Client and Myriad agree to the following provisions:




DURATION: This Agreement commences on the day listed above, and continues

through the 20th of October, 2014, at which point all Work is expected to be
completed

to Client’s satisfaction. Extensions may be requested by Myriad, and granted or
denied

by the Client. However content yet to be confirmed and signed off on might cause
a

delay.




PAYMENT: Client agrees to pay Myriad $2000 with taxes included for the mobile

application iOS graphic design screens. Payment is due on or before Oct 10 2014.




ADDITIONAL PAYMENT: Client agrees to pay Myriad expenses for added expenses

agreed upon by Client and Myriad for any work designed which is outside the

Scope/word load of this initial agreement, assuming Myriad provides proper

documentation (e.g., receipts, details on why). Any added changes outside of the
Scope

will be discussed with Mouse, LLC. Prior to commencing any added design features
not

documented in the original scope.




CHANGES: Any changes made to the original description as outlined above will
result in

Myriad charging additional fees of Standard $60.00 per hour. Should Myriad
request

and Client agree to an extension of time, Client will not be required to pay
Myriad any

additional funds at the same rate for the completion of the project.




CLIENT RESPONSIBILITIES: Client agrees to provide Myriad with Content

Requirements not already discussed so that the Work may be completed on time and

to Client’s satisfaction.




CONFIDENTIALITY: Client and Myriad agree to discuss the Work listed above with
only

one another.




RIGHTS: Rights, including copyright, ownership, and publishing rights, to this
Work

belong to Mouse LLC as of Oct 5 2014.




RELATIONSHIP: This Agreement does not imply any other relationship between
Client

and Myriad. Any further work requested by Client and/or suggested by Myriad must
be













Page 3 of 4




 governed under a separate agreement which refers to the subsequent mobile

development of the application designs into interactive screens for iOS.




This undersigned consent to all the provisions in this Agreement, signed this
6th day of

October, 2014.













Derek Ivany

___________________________ Alan Sosa __________________________

Myriad Interactive Media Inc. Mouse, LLC
















/s/ Derek Ivany_______________ /s/ Alan Sosa__________________

Signature Signature

 









































































 

Page 4 of 4



